Citation Nr: 1536504	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  14-07 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a right knee condition.  


REPRESENTATION

Appellant represented by:	Bryan J. Held, Accredited Agent


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 2007 to June 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for an acquired psychiatric condition, to include PTSD, and a right knee condition.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 
§ 3.159(c), (d) (2015).
 
In this case, the Veteran was scheduled for VA examinations in connection with his claims of service connection in November 2010 and May 2014.  In each instance, the Veteran failed to report for the scheduled examination and did not provide a reason for his failure to report.  See 38 C.F.R. § 3.655(b) (indicating that if a veteran does not appear at a scheduled VA examination and does not present evidence of good cause, VA may proceed with adjudication of the claim on the basis of the evidence of record).  

After review of the record, however, the Board finds it unclear whether the Veteran received proper notice of the scheduled VA examinations.  The claims file does not contain notification letters informing the Veteran of the scheduled examinations. 
In this regard, there is a presumption of administrative regularity which attaches to the mailing of notice of VA examinations.  See Kyhn v. Shinseki, 716 F.3d 572 (2013); see also Baxter v. Principi, 17 Vet. App. 407 (2004).   However, while neither the Veteran nor his representative has made a specific assertion that the Veteran did not receive such notice, the Exam Request Report for the scheduled May 2014 VA examination lists an outdated address for the Veteran despite correspondence from the Veteran's representative, as early as January 2013, that provided an updated address for the Veteran.  In light of use of the outdated address, and the Veteran's failure to report to the VA examination, the Board finds that a remand is necessary to ensure proper notification to the Veteran for a rescheduled VA examination.  

The Veteran is hereby advised that failure to report for the scheduled examinations, without good cause, may result in denial of the claims.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric condition.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, psychiatric examination, and sound medical principles, the VA examiner is asked to offer the following opinions:

a. Does the Veteran have a current acquired psychiatric disability?

b. If a current acquired psychiatric disability is found, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disability had its onset in service or is otherwise etiologically related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

If the Veteran fails to report for the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.  

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current right knee condition.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  

The VA examiner should elicit and document a full and complete history from the Veteran with respect to in-service and post-service symptomatology.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinions:

a. Does the Veteran have a current right knee disability?

b. If a current right knee disability is found, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability had its onset in service or is otherwise etiologically related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

If the Veteran fails to report for the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility. 

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




